Case 1:18-cv-20049-EGT Document 77 Entered on FLSD Docket 09/25/2019 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division

                             CASE NO. 18-20049-CIV - KMW

  DIONYS BEJERANDO,
  JORGE L. GRANADOS MILLAN, and all
  others similarly situated under 29 U.S.C.
  216(b),

        Plaintiffs,

  v.

  FLEX FLORIDA CORP. d/b/a BEST AWNINGS,
  FELIX G. ARBUCIAS,

        Defendants.

  _____________________________________/

         DEFENDANTS RESPONSE TO PLAINTIFFS’ MOTION IN LIMINE AND
                  INCORPORATED MEMORANDUM OF LAW

        DEFENDANTS, FLEX FLORIDA CORP d/b/a BEST AWNINGS, and FELIX

  ARBUCIAS,      file this Response to Plaintiffs’ Motion in Limine and Incorporated

  Memorandum of Law and in support thereof state:

        I. Response to First Motion in Limine: Reference to attorneys’ fees and costs.

        Plaintiffs first motion in limine seeks to exclude evidence in reference to attorneys’

  fees and costs. As indicated in the motion, Defendants do not object to this request.

        II. Response to Second Motion in Limine: Reference to liquidated damages.

        Plaintiffs second motion in limine seeks to exclude any reference to liquidated

  damages at Trial. As indicated in the motion, Defendants do not object to this request. .

        III. Response to Third Motion in Limine: Reference to the undersigned Firm’s
  representation of Plaintiffs.

        Plaintiffs third motion in limine seeks to exclude any reference to “issues concerning
Case 1:18-cv-20049-EGT Document 77 Entered on FLSD Docket 09/25/2019 Page 2 of 3



  undersigned Firm’s representation of Plaintiffs, how Plaintiffs obtained same, fee/retainer

  agreement, or otherwise” from Trial. As indicated in the motion, Defendants had requested

  clarification as to what was meant by “representation” prior to stating their position. Now

  having received clarification, Defendants see no basis at this juncture to inquire as to

  these issues. However, should Plaintiffs’ testimony at trial make this issue relevant,

  Defendants would request the opportunity to inquire on this issue.

         IV. Response to Fourth Motion in Limine: Any reference to Plaintiffs’ payment
  or non-payment of federal income taxes and reporting of cash payments on said
  taxes.

         Plaintiffs fourth motion in limine seeks to exclude evidence regarding Plaintiffs

  payment or non-payment of federal income taxes and reporting of cash payments on said

  taxes from Trial. It is Defendants position that whether Plaintiffs paid or failed to pay their

  federal income taxes and whether they reported cash payments on their tax returns is

  probative on the issue of truthfulness and should be allowed pursuant to Federal Rule of

  Evidence 608(b). See Perez v. Garcia, 2015 WL 4638595 (S.D. Fla. 2015). Furthermore,

  in Chavez v. Arancedo, 2018 WL 4627302 (S.D. Fla. 2018), the court reasoned in

  addressing this same issue that “whether or not Plaintiff paid federal income taxes is

  allowed for impeachment purposes because it is probative of Plaintiff’s character for

  truthfulness.” [citations omitted]

        V. Response to Fifth Motion in Limine: Reference to Plaintiffs’ arrests,
  convictions, pleas of no lo contendere, and pending criminal cases, if any.

         Plaintiffs fifth motion in limine seeks to exclude any reference to Plaintiffs’ arrests,

  convictions, pleas of no lo contendere and pending criminal cases, if any, from Trial.



                                                2
Case 1:18-cv-20049-EGT Document 77 Entered on FLSD Docket 09/25/2019 Page 3 of 3



  Defendants respectfully assert that Plaintiffs’ motion be denied and any evidence

  admissible pursuant to Federal Rule of evidence 609 be allowed at Trial in this cause.

        Wherefore, Plaintiff respectfully requests this honorable court enter an order on

  Plaintiffs’ Omnibus Motions In Limine as argued herein.

                                                   Respectfully submitted,

                                                   TERI GUTTMAN VALDES LLC
                                                   Counsel for Defendants
                                                   1501 Venera Avenue, Suite 300
                                                   Coral Gables, Florida 33146
                                                   Telephone: (305) 740-9600
                                                   Facsimile: (305) 740-9202
                                                   E-mail: tgvaldes@aol.com


                                                   s/Teri Guttman Valdes
                                                   Teri Guttman Valdes
                                                   Fla. Bar No. 010741

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 25, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.        I also certify that the foregoing

  document is being served via transmission of Notices of Electronic Filing generated by

  CM/ECF to: Rivkah Jaff, Esq., Neil Tobak, Esq., J. H. Zidell, Esq. J.H. ZIDELL, P.A., 300

  71st Street, Suite 605, Miami Beach, FL 33141.

                                                   s/Teri Guttman Valdes
                                                   Teri Guttman Valdes
                                                   Fla. Bar No. 010741




                                             3
